Smith, Judge,
delivered the opinion of the court:
Soccer football shoes, imported at the port of Chicago, were classified by the collector of customs as equipment for playing football, and were assessed with duty at 30 per centum ad valorem under that part of paragraph 1402 of the Tariff Act of 1922, which reads as follows:
Par. 1402. Boxing gloves, baseballs, footballs, tennis balls, golf balls * * * designed for use in physical exercise or in any indoor or outdoor game or sport, and all clubs, rackets, bats, or other equipment, such as is ordinarily used in conjunction therewith in exercise or play, all the foregoing, not specially provided for, 30 per centum ad valorem.-
The importer protested that the merchandise was boots or shoes in chief value of leather and therefore exempt from duty under section 201 and paragraph 1607 of the free list, which section and paragraph, in so far as pertinent, read as follows:
FREE LIST
Sec. 201. That on and after the day following the passage of this act * * * the articles mentioned in the following paragraphs, when imported - into the United States, * * * shall be exempt from duty.
Par. 1607. Boots and shoes made wholly or in chief value of leather.
The Board of General Appraisers sustained the protest and the Government appealed.
The uncontradicted evidence submitted to the board established that the goods imported are soccer football shoes which are used to play soccer football. The shoes, according to the testimony, have cleats nailed to the bottom and they are admittedly in chief value of leather.
The goods are certainly shoes in chief value of leather; and as such shoes are eo nomine provided for in paragraph 1607, that paragraph must be preferred for the classification of the goods when brought in competition with paragraph 1402, which provides for equipment for football games’ not specially provided for and not for shoes for football games. Shoes with cleats are used by lumbermen as footwear for walking in wooded areas and also by hunters and foot racers. Shoes made with a hinged cleat are also worn to prevent slipping on the ice. It is apparent, therefore, that the attaching to shoes of cleats or spikes, or other appliances for a special purpose, does not remove such footwear from the category of shoes. In the absence of evidence that the term “shoes” has a special meaning in the trade, which excludes footwear with cleats, we must hold that the goods imported are shoes.
As shoes are specifically provided for in paragraph 1607 we are of the opinion that the importation was entitled to free entry and the judgment of the board (now the United States Customs Court) is therefore affirmed.